                                           Case 5:21-cv-02713-SVK Document 7 Filed 04/19/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAKUB J. MADEJ,                                     Case No. 21-cv-02713-SVK
                                   8                   Plaintiff,
                                                                                            ORDER RE MOTION FOR
                                   9            v.                                          PERMISSION FOR ELECTRONIC
                                                                                            CASE FILING
                                  10    PAYPAL CREDIT,
                                                                                            Re: Dkt. No. 2
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a motion for permission for electronic case filing. Dkt. 2. Effective May

                                  14   1, 2020, and until further notice, pro se litigants with existing cases before this court may register

                                  15   to become ECF users and may file documents electronically without first obtaining a judge’s

                                  16   permission (https://cand.uscourts.gov/cases-e-filing/cm-ecf/setting-up-my-account/register-for-e-

                                  17   filing-pro-se-litigants/). Accordingly, the Court DISMISSES AS MOOT Plaintiff’s motion.

                                  18   Plaintiff may register with ECF to get a login and password.

                                  19          SO ORDERED.

                                  20   Dated: April 19, 2021

                                  21

                                  22
                                                                                                     SUSAN VAN KEULEN
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
